

Exhibit 10.6
EXECUTION VERSION




JOINDER AGREEMENT






THIS JOINDER AGREEMENT (this “Agreement”), dated as of November 29, 2017, is
entered into between Boyd Assets Co., a Delaware corporation (the “New
Subsidiary”), Farmer Bros. Co., a Delaware corporation (the “Company”), as the
Borrower Representative and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of March 2, 2015 (as amended by that certain First Amendment
to Credit Agreement and First Amendment to Pledge and Security Agreement, dated
as of August 25, 2017, and as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”) among the Company (following
the execution of this Agreement, the Company together with China Mist Brands,
Inc., a Delaware corporation, and New Subsidiary and any other Person that joins
the Credit Agreement as a Borrower in accordance with the terms thereof, are
referred to hereinafter each individually as a “Borrower” and, collectively,
jointly and severally, as the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto from time to time and the Administrative
Agent for the Lenders. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party and a Borrower under the Credit Agreement and a “Loan Guarantor” for all
purposes of the Credit Agreement and shall have all of the obligations of a Loan
Party, a Borrower and a Loan Guarantor thereunder as if it had executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement, (b) all of the covenants set forth in Articles V and VI of
the Credit Agreement and (c) all of the guaranty obligations set forth in
Article X of the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary, subject to the
limitations set forth in Sections 10.10 and
10.13 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Administrative Agent and the Lenders, as provided
in Article X of the Credit Agreement, the prompt
payment and performance of the Guaranteed Obligations in full when due (whether
at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly
and severally together with the other Loan Guarantors, promptly pay and perform
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal. New Subsidiary and the Borrower
Representative each acknowledge and agree that, until the Administrative Agent
has notified the Borrower Representative that it has received all documentation
and other information for New Subsidiary required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT ACT, the Borrower Representative will not
be permitted to submit a Borrowing Request for a Borrowing in the name of the
New Subsidiary, and the New Subsidiary will not be permitted to receive any
proceeds from any Borrowing, and that any violation of this sentence shall be an
Event of Default under the Credit Agreement.







--------------------------------------------------------------------------------





2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as required pursuant to Section 5.14 of the Credit
Agreement.


3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:


1912 Farmer Brothers Drive Northlake, TX 765262






4.
The information set forth in Schedules 3.05, 3.06, 3.15, 6.01, 6.02, 6.04 and
6.10 of

Annex A attached hereto supplements the information set forth in Schedules 3.05,
3.06, 3.15, 6.01, 6.02,
6.04 and 6.10, respectively, to the Credit Agreement and shall be deemed a part
thereof for all purposes of the Credit Agreement; provided, however, that with
respect to the representations and warranties by New
Subsidiary made as of the date of the Credit Agreement which incorporate such
schedules by reference as
of such date, such representations and warranties by New Subsidiary shall be
deemed to be made as of the date hereof.


5.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


6.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.


7.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF CALIFORNIA, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


8.(a) Within 5 Business Days of the date hereof, (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrowers shall
deliver updated insurance certificates and endorsements, in form and substance
reasonably satisfactory to the Administrative Agent.




[Signature pages follow]


























2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Subsidiary and Borrower Representative have caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.








BOYD ASSETS CO., a Delaware corporation




By: /s/ David G. Robson    
Name: David G. Robson
Title: Chief Financial Officer


FARMER BROS. CO., a Delaware corporation




By: /s/ David G. Robson    
Name: David G. Robson
Title:Treasurer and Chief Financial Officer






[Signature Page to Joinder Agreement]

--------------------------------------------------------------------------------







Acknowledged and accepted:




COFFEE BEAN INTERNATIONAL, INC.,
an Oregon corporation


By:    /s/ David G. Robson    
Name: David G. Robson
Title: Chief Financial Officer


FBC FINANCE COMPANY, a California corporation


By: /s/ David G. Robson    
Name: David G. Robson
Title: Treasurer


COFFEE BEAN HOLDING CO., INC., a Delaware corporation


By: /s/ David G. Robson    
Name: David G. Robson
Title: Treasurer and Chief Financial Officer


CHINA MIST BRANDS, INC., a Delaware corporation


By: /s/ David G. Robson    
Name: David G. Robson
Title: Chief Financial Officer
    




[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------





Acknowledged and accepted:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,




By: /s/ Rose Gilbert    
Name: Rose Gilbert     
Title: Authorized Officer






[Signature Page to Joinder Agreement]